Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                       No. 04-20-00531-CV

                                          Janet AHMAD,
                                             Appellant

                                                 v.

BLUFFVIEW GREENS HOMEOWNERS ASSOCIATION, INC., Joseph Battaglia, David
      M. Garrett, Allan R. Manka, and FirstService Residential San Antonio, LLC,
                                      Appellees

                   From the 57th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CI02963
                       Honorable Cynthia Marie Chapa, Judge Presiding

           BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date and without reference to the merits, the
judgment of the trial court is SET ASIDE and the case is REMANDED to the trial court for
rendition of judgment in accordance with the parties’ agreement.

       We ORDER all costs of this appeal assessed against the party that incurred them.

       We ORDER the clerk of this court to immediately issue the mandate.

       SIGNED May 5, 2021.


                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice